PER CURIAM
Petitioner was convicted for arson in the first degree and was sentenced to a 10-year term of imprisonment with a 30-month minimum sentence.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 8 under crime category 5 with a matrix range of 24 to 36 months, but sustained the 30-month minimum and set petitioner’s release date at March 12, 1988.
Petitioner appealed from the final order of the Board dated August 5,1986. The Court of Appeals affirmed from the bench.
Petitioner seeks review in this court, complaining that the Board erred in not giving reasons for sustaining the 30-month minimum sentence. We attach the Board Action Form (Appendix I), which reflects that the entire panel agreed the 30-month minimum term was appropriate for this man, who burned down his mother’s home, totally destroying it and its contents and causing $56,337 in damages. The Board voted to sustain the minimum sentence and set a one-year period of supervision on parole because of the nature of the offense. The Board is not required to state further details for its decision. Anderson V. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
This petitioner’s other complaint is that the Board failed to consider a factor in mitigation. He contends that he would have received a better history/risk score under the matrix if he had been credited with not having an admitted or documented use of intoxicants within three years. Petitioner told the board that his main defense to the arson charge was that he was too intoxicated to know what he was doing. The admission constituted evidence of current alcohol abuse. The Board also found that petitioner has a prior driving under the influence of intoxicants conviction, for which he received probation. He violated his probation. He has a further conviction of driving while suspended and driving under the influence of intoxicants; he has received alcohol treatment in Seattle, Washington; and he admitted to the presentence reporter for this conviction that he continues to drink but he seldom drinks alcohol more than one day in a row because it makes him sick with a bad hangover. He admits that he is not sure if *659he has an alcohol abuse problem. The Board concluded that he did have an alcohol problem and recommended that when he was paroled that he abstain from the use of intoxicants.
The Board did not err in finding the prisoner had a documented alcohol abuse problem. Further, the Board did not err in sustaining this prisoner’s 30-month minimum sentence.
The decision of the Court of Appeals is affirmed.
*660[[Image here]]